DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8-9 recite, “the one or more rotatable elements configured to rotate laterally outward”. From applicant specification and drawings the rotatable elements are the rollers on the fingers 27, it appears the rollers/fingers are pivoting laterally outward not rotating. It appears the rotatable aspect is the rolling of the ends of the finger 27. Further see line 15.
Claims 2-11, 24 are rejected based on their dependency on 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-18, 21 are rejected under 35 U.S.C. 102(a) (1) and 102 (a) (2) as being anticipated by Hujak et al. (US 4177964).
For claim 15, Hujak teaches a system for capturing a client vehicle (abstract and figs.), comprising: 
a propulsion mechanism for maneuvering the system in space (col. 2, lines 41-55); 
a capture mechanism (24, 104, 106) for at least temporarily joining the system to a portion of the client vehicle, wherein the capture mechanism includes a probe (24) with a cinch mechanism (104/106), the cinch mechanism comprising one or more movable elements for engaging with the client vehicle (pivoting elements 104, 106, figs. 6-8, Col. 4, lines 4-14); and 
a deployment mechanism (74, 114, 72) for moving the one or more movable elements of the cinch mechanism, the deployment mechanism comprising a cam element (74, 114) comprising one or more engagement surfaces (surfaces of 114 that engage with/tough the shoes 104, 106) configured to move through and beyond the cinch mechanism in an outward direction toward an intended position of the client vehicle to move the one or more movable elements to an actuated state in one of a deployed position or a stowed position and to maintain the one or more movable elements in the actuated state as the cam element moves beyond the cinch mechanism (figs. 6-7, 114 is beyond 104/106, Col. 4, lines 15-23),  the cam element being configured to move independently of the one or more movable elements to selectively engage with and apply a force to the one or more movable elements with the one or more engagement surfaces in order to move the one or more movable elements between the deployed position and the stowed position (figs. 6-8, Col. 4, lines 4-23, solenoid independent operates cam, the engagement surfaces of 114 engage to shoes to open them as seen in the figs.), the one or more engagement surfaces engaging the one or more movable elements (figs. 6-7) sized and configured to maintain a substantially constant position relative to the one or more movable elements to maintain the one or more movable elements in the actuated state (fig. 7) as at least a portion of the one or more engagement surfaces sized and configured to maintain the substantially constant position pass beyond the cinch mechanism (fig. 7, 114).
For claim 16, Hujak further discloses wherein the capture mechanism is sized and configured to dock with a liquid apogee engine of the client vehicle (it can docket with this type of vehicle, is capable of performing the functional limitation).
For claim 17, Hujak further discloses wherein the cinch mechanism is configured to contact at least two points of an apex of a throat of the engine (fig. 7).
For claim 18, Hujak further discloses, wherein the one or more movable elements are biased into the deployed position (fig. 7, 114 biases the elements 104/106 open).
For claim 21, Hujak discloses a system for capturing a client vehicle (abstract and figs), comprising: 
a probe (24) for at least temporarily joining the system to the client vehicle (see figs. at least temporarily joining 12 to 16), the probe comprising: 
a capture mechanism having one or more movable elements (104, 106) for engaging with a first portion of the client vehicle (figs. 6-7) positioned at a distal end of the probe (figs. 6-7), the distal end of the probe adapted to be inserted into a cavity of the client vehicle in a deployed position (see figs., into the cavity of 16), the one or more movable elements being biased in one of the deployed position or a stowed position (see figs. 6-7, 114 biases them into either position when engaged or disengaged); and 
a deployment mechanism (74, 114, 72) configured to move relative to the capture mechanism to move the one or more movable elements of the capture mechanism between the deployed position and the stowed position (movement of cam 74, 114, Col. 4, lines 4-23, figs. 6-7), the deployment mechanism configured to move independently of the one or more movable elements to selectively engage with and apply a force to the one or more movable elements at an outer engagement surface in order to move the one or more movable elements between the deployed position and the stowed position (figs. 6-7, Col. 4, lines 4-23), the deployment mechanism exhibiting at least one substantially constant dimension at the outer engagement surface (constant dimension of engagement surface of 114 that engages is shoes 104/106) that is further configured maintain the one or more movable elements in one of the deployed position or the stowed position (figs. 6-7) as at least a portion of the deployment mechanism exhibiting the at least one substantially constant dimension at the outer engagement surface moves beyond the one or more movable elements in a direction toward the client vehicle (fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hujak.
For claim 19, Hujak is silent about wherein the cinch feature is configured to limit motion of the client vehicle about the apex to between approximately +/- three degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make limit motion of the client vehicle about the apex to between approximately +/- three degrees, in order to keep the vehicle aligned for docking, and since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hujak in view of Jones (EP 0092602, previously cited). 
For claim 23, Hujak is silent about a compliant extension assembly for carrying the capture mechanism and the engagement assembly and for movably positioning the capture mechanism and the engagement assembly in unison relative to the client vehicle, the compliant extension assembly being movable independently from the capture mechanism and the engagement assembly, and wherein at least a portion of the compliant extension assembly is flexible in a manner to reduce friction by reducing normal forces exerted on the client vehicle by the system.
Jones teaches a system for capturing a client vehicle including a compliant extension  (12, 13, 25, fig. 4) assembly for carrying the capture mechanism and the engagement assembly and for movably positioning the capture mechanism and the engagement assembly in unison relative to the client vehicle (via springs and actuators 25), the compliant extension assembly being movable independently from the capture mechanism and the engagement assembly (independent movement via actuators 25 differing from the telescoping of probe 14), and wherein at least a portion of the compliant extension assembly is flexible in a manner to reduce friction by reducing normal forces exerted on the client vehicle by the system (springs 12 and 13 are flexible).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a compliant extension mechanism, as taught by Jones, into the system of Hujak, in order to allow for freedom of motion and ease of attachment.

Allowable Subject Matter
Claims 1-11, 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 1, Hujak fails to teach a single actuator for moving the rotatable elements relative to the engagement assembly and for pivoting the rotatable elements outward toward the probe. Hujak specifically requires two actuators, a solenoid 72 for moving the cam 74/114 and a hydraulic assembly 30 for moving the telescoping probe 24.
For claim 1, Makato (JP 1226497, cited by applicant) does teach an additional engagement latch (37 or 61) to engage with another portion of the client vehicle (fig. 1), however, Makato also fails to teach single actuator for moving the rotatable elements relative to the engagement assembly and for pivoting the rotatable elements outward toward the probe. Makato also requires two actuators, 27 for moving the fingers and 38 for moving the latch 37.
For claim 22, Hujak fails to teach the deployment mechanism is configured to move with the engagement assembly relative to the capture mechanism. The solenoid 72 of Hujak only moves the cam 74/114 and does not move the telescoping member 24 thus cannot move 10 relative to 104/106.
For claim 22, Makato lacks the deployment mechanism including a cam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 5712705301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642